             Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

V & P EXCAVATION AND CONSTRUCTION, INC.,
                  Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
            Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 3 of 7



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant V & P Excavation and Construction, Inc.

(“V & P”) and the Massachusetts & Northern New England Laborers’ District Council

(“Union”).

       9.      Defendant V & P is a Massachusetts corporation with a principal place of

business at 53 Mercantile Way, Mashpee, Massachusetts, and is an employer engaged in

commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and (12) and

within the meaning of §301 of the LMRA, 29 U.S.C. §185.

                           GENERAL ALLEGATIONS OF FACT

       10.     On or about May 1, 2019, V & P agreed in writing to be bound to the terms of the

Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds, to the terms

of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of V & P’s signed Acceptance of Agreement(s)

and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as Exhibit A.

       11.     Because of the Acceptance of Agreements, V & P is party to the Building and Site

Construction Agreement between the Union and the Associated General Contractors Association

of Massachusetts, Inc. and the Building Trades Employers’ Association of Boston and Eastern

Massachusetts, Inc. (the “CBA”), as well as the collective bargaining agreements between the

Union and the Labor Relations Division of the Construction Industries of Massachusetts, Inc.,

the Union and the General Contractors’ Association of Pittsfield, Massachusetts, Inc. and

between the Union and the Construction Industries Association of Western Massachusetts, Inc.




                                                 3
          Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 4 of 7



All of the agreements’ terms that are relevant to this case are materially the same as those

contained in the CBA. A copy of the relevant pages of the 2016 - 2020 CBA is attached hereto

as Exhibit B.

       12.      The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 25-30, 49.

       13.      The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 21-22, 26-27, 31-33.

       14.      The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.      All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 34-35.

       16.      Signatory contractors such as V & P are obligated to submit remittance reports

each month, on which they list the hours worked by their employees and calculate the amount of

contributions due the Funds for all work performed by their employees in a given month. They

are also required to submit to periodic audits of their payroll related records.




                                                  4
            Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 5 of 7



       17.     V & P has failed to submit contributions and reports in a timely manner for the

months of May through August 2019. On information and belief, V & P employed laborers for

work covered by the CBA during these months.



                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       18.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 17 above.

       19.     The failure of V & P to make payment of all contributions owed to Plaintiff Funds

on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       20.     Absent an order from this Court, V & P will continue to ignore its obligations to

remit the contributions it owes to the Funds.

       21.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
            DELINQUENT CONTRIBUTIONS, INTEREST, AND DUES

       22.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 21 above.

       23.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.

       24.     The failure of V & P to pay the contributions it continues to owe for May through

August 2019, to remit the deducted dues and to submit remittance reports violates the terms of

the CBA.




                                                5
            Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 6 of 7



       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of V & P;

       b.      Order V & P to make available to the Plaintiff Funds or their duly authorized

representative all of its payroll records, including, but not limited to, file copies of contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll

registers, certified payrolls, cash disbursement journals and a complete listing of all job locations

from its last audited date until the date of the Court’s order for the purpose of ascertaining the

amounts, if any, of unpaid contributions owed for that period;

       c.      Enter a preliminary and permanent injunction enjoining V & P from refusing or

failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the preceding

paragraph;

       d.      Enter a preliminary and permanent injunction enjoining V & P from refusing or

failing to pay the contributions and interest owed to the Funds;

       e.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of May through August 2019, plus any additional amounts determined by the

Court to be owed to the Funds or which may become due during the pendency of this action,

together with interest on the unpaid contributions at 10 percent per annum, liquidated damages in

an amount equal to 20 percent of the total of unpaid contributions or the total interest owed,

whichever is greater, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C. §1132(g)(2);

       f.      Enter judgment in favor of the Funds on Count II in the amount of any unpaid

contributions and dues for the months of May through August 2019, and any additional amounts




                                                   6
Case 1:19-cv-12105-RGS Document 1 Filed 10/10/19 Page 7 of 7




    10
